I dissent. A statute giving the right of appeal from a judgment or order which has not become final and irrevocable impairs no vested rights, and is not retroactive. From the opinion of this court in Estate of Scott, 124 Cal. 676, I quote the following statement of the law as to the finality of judgments: "The action of the superior court does not become definite and certain until it is entered at length in its records. Prior to that time it is in the breast of the judge, and until it shall be so entered, his decision may be changed, from time to time, according to his views. It is only when his decision has become the judgment of the court, and thus passed beyond his recall, that the appellate jurisdiction of this court may be invoked."
In this case, when the orders appealed from were entered — when they first became final and irrevocable — there was a statute in force giving the right of appeal, and I can see no reason why these appellant should be deprived of its benefits.